Citation Nr: 0915322	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  03-25 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lymph node 
disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a disorder 
manifested by poor circulation in the feet, legs, and arms, 
to include as due to herbicide exposure.

3.  Entitlement to an initial rating in excess of 10 percent 
for post traumatic stress disorder (PTSD), effective January 
24, 2000, currently staged at 70 percent from February 25, 
2007, on appeal from the initial grant of service connection.

4.  Entitlement to an initial compensable rating for 
residuals of a right 5th distal metacarpal fracture.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Esquire

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In June 2004 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  The competent medical evidence does not reveal a current 
diagnosis of a lymph node disorder.

2.  The competent medical evidence does not reveal a current 
diagnosis involving poor circulation in the feet, legs, and 
arms.

3.  Since February 15, 2007, the Veteran's PTSD has been 
manifested by total occupational and social impairment, due 
to such symptoms as delusions and hallucinations, grossly 
inappropriate behaviour, a persistent danger of the Veteran 
hurting himself or others, an intermittent inability to 
perform activities of daily living, and memory loss. 

4.  Prior to February 15, 2007, the Veteran's PTSD was 
manifested by occupational and social impairment due to such 
symptoms as a depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment.

5.  The competent medical evidence does not reveal any 
residuals of the Veteran's right 5th distal metacarpal 
fracture.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lymph node 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for service connection for a disorder 
involving poor circulation of the feet, legs, and arms have 
not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2009).

3.  Since February 15, 2007, the criteria for a 100 percent 
disability rating for the Veteran's PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2009).

4.  Prior to February 15, 2007, the criteria for a 30 percent 
disability rating, but no higher, for the Veteran's PTSD were 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2009).

5.  The criteria for an initial compensable rating for 
residuals of the Veteran's right 5th distal metacarpal 
fracture have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. 4.71a, Diagnostic Code (DC) 5299-5227 (regulations 
in effect prior to and as of August 26, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Lymph Node Disorder, and a Disorder manifested by Poor 
Circulation in the Feet, Legs, and Arms
At the outset, the Board notes the Veteran has argued that 
his lymph node and circulation problems were incurred as a 
result of exposure to herbicides, and that service connection 
should be granted as the Veteran served in Vietnam and was 
exposed to Agent Orange and other herbicides.  

The law provides that the Veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e). 

Here, the Board finds that service connection cannot be 
awarded on a presumptive basis for the Veteran's unspecified 
lymph node condition and circulation problems because these 
conditions are not included in the enumerated list of 
diseases eligible for presumptive service connection as due 
to herbicide exposure.  38 C.F.R. §3.309(e).  The Board notes 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary of 
Veteran's Affairs (Secretary) has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994).  Moreover, with regard to 
the lymph node disorder, a September 2008 VA examiner 
specifically found no evidence of cholracne, a condition that 
is eligible for presumptive service connection based on 
herbicide exposure.

As for direct service connection, while the medical evidence 
has been thoroughly reviewed, a current diagnosis of either a 
lymph node disorder or a circulation disorder is not of 
record.  To the contrary, a September 2008 VA examiner found 
the Veteran has no enlarged lymph nodes, no splenomegaly, no 
hepatomegaly, no evidence of bleeding, no signs of anemia, no 
signs of jaundice, no signs of chloromas, and no evidence of 
superior vena cava syndrome.  Indeed, the examiner found 
there were no lymph node symptoms whatsoever.  The examiner 
determined that while a left groin abscess was documented in 
service, "[t]here has been total resolution of the abscess 
and there is no evidence of a current skin infection."  The 
status of the disease was characterized as "resolved" with 
no complications, long term effects, or impact on any aspect 
of the Veteran's life.  

As for the circulation disorder, the September 2008 examiner 
stated," [t]here is no physical evidence of peripheral 
vascular disease (PVD) leading to 'poor circulation.' The 
Veteran's complaints of numbness and tingling in his hands 
and feet are more likely than not related to alcohol-induced 
peripheral neuropathy. The Veteran has attributed these 
symptoms erroneously to 'poor circulation.'"  Vascular 
disease testing was conducted, and there was "no vascular 
abnormality found.  Pulses were full throughout and no bruits 
were found."  Moreover, an August 2006 medical record 
associated with the Veteran's Social Security claim noted, 
"[n]o evidence of PVD [peripheral vascular disease]-no 
claudication type pain, nl [normal] pulses LEs [lower 
extremities]."  A July 2006 Social Security examiner found 
that the Veteran, "who reported a lot of problems with his 
nerves, reported poor circulation in his legs, but really had 
a normal exam on this occasion."  

As such, Board simply cannot find the Veteran meets the first 
requirement of service connection for either a lymph node 
disorder or a circulation disorder.  There is no evidence to 
the contrary in the claims file.  Where the medical evidence 
establishes that a Veteran does not currently have a disorder 
for which service connection is sought, service connection 
for that disorder is not authorized under the statues 
governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Further discussion of the remaining requirements 
for service connection is not warranted and the Veteran's 
claims must be denied.

In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that he has a lymph 
node and circulation disorder that is related to service.  
However, the Veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion on this 
matter. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
These arguments do not provide a factual predicate upon which 
compensation may be granted.

Increased Rating Claims
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that the Veteran expressed 
disagreement with the July 2002 decision that him service 
connection for his PTSD and residuals of his finger fracture.  
As such, the Veteran has appealed the initial evaluation 
assigned and the severity of his disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

	A.  PTSD
In the July 2002 rating decision that granted the Veteran 
service connection for his PTSD, the Veteran was assigned a 
10 percent evaluation, effective from January 24, 2000, the 
date of his claim.  Subsequently, in a December 2008 rating 
decision, his evaluation was increased to 70 percent, 
effective from February 15, 2007.  As such, the analysis 
below will address whether the Veteran is entitled to a 
higher evaluation for his PTSD for each of these two time 
periods.

Under the General Rating Formula for Mental Disorders, 
ratings of 30, 50, 70, and 100 percent ratings are warranted 
in the following circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behaviour, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
[30 percent] 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent] 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each Veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the evaluation assigned 
to the Veteran's disability, the Global Assessment of 
Functioning scores assigned by medical providers throughout 
the course of this appeal will be discussed.  A GAF score of 
41-50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id.  A GAF score of 
61-70 contemplates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  A GAF score is highly probative as it 
relates directly to the Veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

1.	Since February 15, 2007
The Board finds the evidence shows that since February 15, 
2007, the Veteran's level of functioning warrants a 100 
percent rating.  The single GAF score obtained from this time 
period is reflective of serious impairment.  At a September 
2008 VA examination, the Veteran's GAF score was 35.  As 
noted above, a GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 35 falls well 
below this.

In conjunction with the GAF score, the symtomatology required 
for a 100 percent rating is established by the evidence.  As 
for delusions and hallucinations, the September 2008 examiner 
found, "[t]he Veteran described what seemed to be illusions 
of both hallucination and delusional material. He appears to 
misinterpret stimuli in his environment. These 
misinterpretations are mostly combat-related."  As for 
grossly inappropriate behavior, the September 2008 examiner 
noted he has a history of incarcerations, and that he 
"appears to escalate to violent homicidal impulses when in 
an altercation while drinking."  In a February 15, 2007, 
private medical report of Leanna Lindsey Hollis, M.D. it was 
noted that the Veteran "exhibits very poor insight and 
judgment, has extreme anger management issues, a history of 
violence, and poor impulse control."  Relatedly, a 
persistent danger of the Veteran hurting himself or others is 
clearly documented.  The September 2008 examiner noted, 
"[t]he patient has frequent impulses to suicide," and 
"[t]he Veteran has a history of violence and impulses to 
seriously harm others."  It was noted that the Veteran is 
"particularly suicidal" after his recurrent dream of people 
killing children, and the record shows the Veteran reported 
having to kill a child who was wired with explosives while on 
active duty.  In Dr. Hollis' February 2007 report, she 
stated, "[u]nder no circumstances should this man be allowed 
to seek employment. He poses a serious threat to both 
potential employers and fellow employees."  At the time of 
the examination, the Veteran reported to Dr. Hollis, "'I am 
about ready to commit suicide.'"  The Veteran detailed that 
he would either use a gun or overdose on antidepressants and 
alcohol.  He also reported that he had plans to kill two 
people when he got out of prison, but didn't because 
"'somebody stole my barrel.'" 

An intermittent inability to perform activities of daily 
living is also supported as the September 2008 examiner noted 
the Veteran had been living out of his car, that he appeared 
"very disheveled in tattered short sleeved shirt and 
jeans," and that "hygiene was very poor."  Memory loss is 
also supported as the Veteran reported to the September 2008 
examiner both long and short term memory difficulties. 

The sum of these symptoms indicates total occupational and 
social impairment.  Indeed, in her February 2007 report Dr. 
Hollis stated, "[h]e is absolutely and totally disabled due 
to his psychiatric condition."  The record shows the Veteran 
has very few social relationships, has no family, and has no 
relationship with any of his former wives or any of his five 
children.

For all of these reasons, the Board finds a 100 percent 
evaluation is warranted for the Veteran's PTSD since February 
15, 2007.

2.	Prior to February 15, 2007
As noted above, prior to February 15, 2007, the Veteran was 
in receipt of a 10 percent evaluation for his PTSD.  The 
Board finds that the evidence supports a higher rating of 30 
percent for this time period.

The Board finds that prior to February 15, 2007, the 
Veteran's PTSD was characterized by occupational and social 
impairment with symptoms such as a depressed mood, anxiety, 
suspiciousness, and chronic sleep impairment.  For example, a 
May 2002 VA examiner found the Veteran had mild depression.  
In a November 2001 private medical report of Morris 
Alexander, Ph.D., it was noted the Veteran possibly had 
"episodes of major depression."  In a September 2001 
private medical report it was found the Veteran was 
moderately depressed.  As for anxiety, the May 2002 examiner 
noted the Veteran was "moderately anxious" He was found to 
be "obviously tense and anxious" in the September 2001 
private medical report.  In a March 1995 Social Security 
evaluation, the Veteran was found to have "anxiety as the 
predominant disturbance or anxiety experienced in the attempt 
to master symptoms."  As for suspiciousness, in his November 
2001 report, Dr. Alexander noted the Veteran reported feeling 
"'paranoid'" at times.  Chronic sleep impairment is also 
thoroughly documented in the record, including in private 
medial records of May 2006 and April 2006, the November 2001 
report of Dr. Alexander, a separate November 2001 evaluation 
by Joe Edward Morris, Ph.D., and in a February 1995 Social 
Security examination report.  In addition to this 
symptomatology, the single GAF score from this portion of the 
appeal period was 55, assigned by the May 2002 VA examiner.  
As noted above, a GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).
 
For these reasons, the Board finds that the Veteran's 
symptomatology prior to February 15, 2007, approximated the 
criteria required for a 30 percent rating.

However, a rating in excess of 30 percent for this time frame 
is not supported by the objective evidence.  As noted above, 
under the General Rating Formula for Mental Disorders, the 
next higher rating of 50 percent ratings is warranted in the 
presence of the following evidence:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]
		
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Veteran's major depressive disorder prior to February 15, 
2007 was not manifested by a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, a difficulty in understanding 
complex commands, an impairment of short- and long-term 
memory, impaired judgment, or impaired abstract thinking.  
For example, in a January 2004 private medical record, the 
Veteran's mood and affect were "euthymic, pleasant."  In 
the November 2001 report of Dr. Alexander, "no difficulties 
of affect were noted."  In the November 2001 report of Dr. 
Morris, his affect was "constricted," but not flat.  In the 
February 1995 Social Security evaluation, his affect was 
"normal."  As for speech, in the November 2001 report of 
Dr. Alexander, his speech was "of normal rate and volume and 
was logical and coherent."  Dr. Morris noted his speech was 
"slow and understandable" in his November 2001 report.  His 
speech was "normal" at the February 1995 Social Security 
examination.  As for panic attacks more than once a week and 
a difficulty in understanding complex commands, the record is 
devoid of any evidence in this regard.  In addition, there is 
only negative evidence concerning impaired memory, judgment 
and impaired abstract thinking.  At the November 2001 
examination with Dr. Alexander, the Veteran abstracted well 
to proverbs and displayed adequate judgment.  In the November 
2001 report of Dr. Morris no memory impairment was noted, and 
the Veteran's thought processes were coherent and logical.  
The September 2001 private medical record noted the Veteran's 
memory was "good."  At the February 1995 Social Security 
examination, his thought processes were noted as coherent and 
logical.

The Board acknowledges that the record does reveal some 
symptoms contemplated by the 50 percent rating, but does not 
find this evidence justifies such a rating.  For example, 
there is evidence of disturbances of motivation and mood, and 
a difficulty in establishing and maintaining effective work 
and social relationships.  However, the Veteran's depression, 
disturbances of mood and motivation, and difficulty with work 
and social relationships are symptoms also contemplated by 
the 30 percent evaluation, and this symptomatology is the 
primary basis for the increased rating granted above.  The 
symptoms that distinguish the 30 percent from the 50 percent 
ratings essentially include cognitive functioning problems, 
speech problems, and frequent panic attacks, which, as 
described above, are not documented anywhere in the record 
prior to February 15, 2007.  In sum, the Board finds that 
overall effect of the Veteran's symptoms approximate an 
increased rating of 30 percent prior to February 15, 2007, 
but no higher.

B.	Finger Fracture
Residuals of the Veteran's right 5th distal metacarpal 
fracture have been rated under Diagnostic Code 5227, which 
contemplates favorable or nonfavorable ankylosis of the ring 
or little finger.  At the outset, the Board notes that the 
schedular criteria relating to limitation of motion of the 
hands was revised during the pendency of this appeal, 
effective August 26, 2002.

Under the version of DC 5227 in effect prior to August 26, 
2002, a noncompensable evaluation was warranted for ankylosis 
of the ring or little finger.  In addition, the rating 
schedule at the time provided several instructions to the 
evaluator with respect to determining the severity of 
ankylosis and limitation of motion in the hands.  
Specifically, when classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227, 
the following applied: (1) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation; (2) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable; and (4) with the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  In addition, a 
note to DC 5227 provided that extremely unfavorable ankylosis 
of the ring or little finger was to be rated as an amputation 
under Diagnostic Codes 5152 to 5156.

The substance of DC 5227 did not change with the revision of 
the regulations.  Under the current version of DC 5227, a 
noncompensable evaluation is warranted for any ankylosis of 
the ring finger.  Additionally, a note to DC 5227 under the 
current version of the code directs the rater to consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

Here, essentially the only evidence of record relating to 
this disability is found in a VA examination report of 
September 2008.  The examiner diagnosed the Veteran with a 
"healed" fracture "without residual."  The examiner 
stated, "[h]is current injury appears to be healed and 
without limitations. His current injury should not affect his 
ability to perform work whether it is sedentary, light or 
heavy duty at this point."  There was no tenderness to 
palpation.  No obvious deformity or swelling was noted.  
Ranges of motion of the hand and fingers were obtained and no 
limitation was noted.  Motion was without pain, the Veteran 
had intact sensation, and he had good grip strength.  X-rays 
revealed a healed fracture.

In sum, ankylosis of the right little finger has not been 
diagnosed.  Even if it had been diagnosed, however, the 
highest maximum rating under the code pertaining to ankylosis 
is 0 percent, under both versions of the rating schedule.  
Thus, the rating criteria pertaining to ankylosis cannot 
serve as the basis for an increased rating in this case. The 
Board similarly concludes that an increased rating is not 
warranted via the amputation codes under either version of 
the regulation, because the asymptomatic nature of the 
Veteran's service-connected right little finger disability, 
coupled with the absence of ankylosis leads the Board to 
conclude that his right little finger disability is not 
analogous to amputation. 

The Board has considered the application of other pertinent 
diagnostic codes to determine whether an increased rating is 
warranted under any other code, but does not find this to be 
the case.  A compensable evaluation under DC 5003 or 5010 is 
not warranted.  Under DC 5003, degenerative arthritis of a 
major joint may be rated under the criteria for limitation of 
motion of the affected joint.  38 C.F.R. § 4.71a, DCs 5003, 
5010.  The code pertaining to limitation of motion of the 
little finger, however, provides that all limitation of 
motion, no matter how severe, is noncompensable.  38 C.F.R. § 
4.71a, DC 5230 (2009).  Neither is a rating warranted under 
DC 5003 alone, as there is no evidence of arthritis in this 
case and the Veteran's disability involves only one minor 
joint (the ring finger).  38 C.F.R. § 4.71a, DCs 5003, 5010; 
(a 10 percent rating is warranted under DC 5003 only where 
there is involvement of a group of minor joints).

In addition, 38 C.F.R. § 4.40 allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, 38 C.F.R. § 4.45 provides that consideration 
should also be given to weakened movement, excess 
fatigability and incoordination.  According to the September 
2008 report, however, there was no pain on motion or pain on 
repetitive use.  The examiner noted it was conceivable that 
pain could limit the Veteran's motion, but such an assessment 
would involve only speculation.  The Board therefore 
concludes that additional compensation under these provisions 
would be inappropriate.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's finger disability does not warrant a 
compensable rating. While the requirements of Fenderson have 
been considered, the evidence of record shows that residuals 
of the Veteran's right 5th distal metacarpal fracture has not 
warranted a compensable rating at any point in the appeal 
period.  For all of these reasons, the Veteran's claim must 
be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2000, December 2001, March 2002, and February 2008 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letter of February 2008 also provided the appellant with 
information concerning the evaluation and effective date that 
could be assigned should his claims be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.
Not all of the Veteran's duty-to-assist letter were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
personal hearing and in February 2004 he failed to appear.  
He has been afforded VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  Indeed, in January 2009 
the Veteran indicated he has no additional evidence to 
submit.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  

ORDER

Service connection for a lymph node disorder is denied.

Service connection for a disorder manifested by poor 
circulation in the feet, legs, and arms is denied.

Since February 15, 2007, entitlement to a disability rating 
of 100 percent for the Veteran's PTSD is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

Prior to February 15, 2007, entitlement to a disability 
rating of 30 percent, but no higher, for the Veteran's PTSD 
is granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

An initial compensable disability rating for residuals of the 
Veteran's right 5th distal metacarpal fracture is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


